771 N.W.2d 783 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Randy STRADLEY, Defendant-Appellant.
Docket No. 138281. COA No. 286052.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the January 30, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to consolidate is DENIED as moot.